 



Exhibit 10.22
EMPLOYMENT SECURITY AGREEMENT
     This Employment Security Agreement (“Agreement”), is entered into as of
this          st day of                     , 200     , by and between Newell
Rubbermaid Inc., a Delaware corporation (“Employer”), and                 
                                                                   
                      (“Executive”).
WITNESSETH:
     WHEREAS, Executive is currently employed by Employer as the

;

     WHEREAS, Employer desires to provide certain security to Executive in
connection with Executive’s employment with Employer;
     WHEREAS, Executive and Employer desire to enter into this Agreement
pertaining to the terms of the security Employer is providing to Executive with
respect to his employment.
     NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:
     1. Definitions. For purposes of this Agreement.
          (a) “Affiliate” shall have the meaning set forth in Rule 12b-2 under
the Securities Exchange Act of 1934.
          (b) “Base Salary” shall mean Executive’s annual base salary at the
rate in effect on the date of a Change in Control, or if greater, the rate in
effect immediately prior to Executive’s termination of employment with Employer.
          (c) “Bonus” shall mean an amount determined by multiplying Executive’s
Base Salary by the payout percentage that would apply to Executive based on
(i) the job position held by Executive on the date of a Change in Control or the
date of Executive’s termination of employment with Employer (whichever position
is higher at the time) and (ii) attainment of the targeted performance goals at
a 100% level, as determined under the Management Cash Bonus Plan of Employer, or
any prior or successor plan or arrangement covering Executive (such amount to be
determined regardless of whether Executive would otherwise be eligible for a
Bonus under the terms of any such plan or arrangement or the extent to which the
performance goals are actually met).
          (d) “Code” means the Internal Revenue Code of 1986, as amended.
          (e) “Change in Control” shall mean the occurrence of any of the
following events:
               (i) any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity (other than Employer or a
trustee or other fiduciary

1



--------------------------------------------------------------------------------



 



holding securities under an employee benefit plan of Employer), or any syndicate
or group deemed to be a person under Section 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), is or becomes the “beneficial
owner” (as defined in Rule 13d-3 of the General Rules and Regulations under the
Exchange Act), directly or indirectly, of securities of Employer representing
25% or more of the combined voting power of Employer’s then outstanding
securities entitled to vote generally in the election of directors;
               (ii) Employer is party to a merger, consolidation, reorganization
or other similar transaction with another corporation or other legal person
unless, following such transaction, more than 50% of the combined voting power
of the outstanding securities of the surviving, resulting or acquiring
corporation or person or its parent entity entitled to vote generally in the
election of directors (or persons performing similar functions) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of Employer’s
outstanding securities entitled to vote generally in the election of directors
immediately prior to such transaction, in substantially the same proportions as
their ownership, immediately prior to such transaction, of Employer’s
outstanding securities entitled to vote generally in the election of directors;
               (iii) Employer sells all or substantially all of its business
and/or assets to another corporation or other legal person unless, following
such sale, more than 50% of the combined voting power of the outstanding
securities of the acquiring corporation or person or its parent entity entitled
to vote generally in the election of directors (or persons performing similar
functions) is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of Employer’s outstanding securities entitled to vote generally in the election
of directors immediately prior to such sale, in substantially the same
proportions as their ownership, immediately prior to such sale, of Employer’s
outstanding securities entitled to vote generally in the election of directors;
or
               (iv) during any period of two consecutive years or less,
individuals who at the beginning of such period constituted the Board of
Directors of Employer (and any new Directors, whose appointment or election by
the Board of Directors or nomination for election by Employer’s stockholders was
approved by a vote of at least two-thirds of the Directors then still in office
who either were Directors at the beginning of the period or whose appointment,
election or nomination for election was so approved) cease for any reason to
constitute a majority of the Board of Directors.
          (f) “Good Cause” shall exist if, and only if:
               (i) Executive willfully engages in misconduct in the performance
of his duties that causes material harm to Employer; or
               (ii) Executive is convicted of a criminal violation involving
fraud or dishonesty.
Without limiting the generality of the foregoing, the following shall not
constitute Good Cause: the failure by Executive and/or Employer to attain
financial or other business objectives; any personal or policy disagreement
between Executive and Employer or any member of the Board

2



--------------------------------------------------------------------------------



 



of Directors of Employer; or any action taken by Executive in connection with
his duties if Executive acted in good faith and in a manner he reasonably
believed to be in, and not opposed to, the best interest of Employer and had no
reasonable cause to believe his conduct was improper. Notwithstanding anything
herein to the contrary, in the event Employer terminates the employment of
Executive for Good Cause hereunder, Employer shall give Executive at least
30 days prior written notice specifying in detail the reason or reasons for
Executive’s termination.
          (g) “Good Reason” shall exist if, without the Executive’s written
consent:
               (i) there is a material change in the nature or the scope of
Executive’s authority or duties;
               (ii) Executive is required to report (A) to an officer with a
materially lesser position or title than the officer to whom Executive reported
on the date of the Change in Control, if Executive is not the Chief Executive
Officer of Employer, or (B) to other than the entire Board, if Executive is the
Chief Executive Officer of Employer;
               (iii) there is a material reduction in Executive’s rate of base
salary;
               (iv) Employer changes by 50 miles or more the principal location
in which Executive is required to perform services;
               (v) Employer terminates or materially amends, or terminates or
materially restricts Executive’s participation in, any Incentive Plan or
Retirement Plan so that, when considered in the aggregate with any substitute
Plan or Plans, the Incentive Plans and Retirement Plans in which he is
participating materially fail to provide him with a level of benefits provided
in the aggregate by such Incentive Plans or Retirement Plans prior to such
termination or amendment; or
               (vi) Employer materially breaches the provisions of this
Agreement;
A termination of Executive’s employment by Executive shall not be deemed to be
for Good Reason unless (1) Executive gives notice to Employer of the existence
of the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists, (2) the Employer fails to
cure such event or condition within thirty (30) days after receiving such
notice, and (3) Executive’s “separation from service” within the meaning of
Section 409A of the Code occurs not later than ninety (90) days after such event
or condition initially occurs or exists (or, if earlier, the last day of the
Term).
          (h) “Incentive Plan” shall mean any incentive, bonus, equity-based or
similar plan or arrangement currently or hereafter made available by Employer or
an Affiliate in which Executive is eligible to participate.
          (i) “Retirement Plan” shall mean any qualified or supplemental defined
benefit retirement plan or defined contribution retirement plan, currently or
hereinafter made available by Employer or an Affiliate in which Executive is
eligible to participate.

3



--------------------------------------------------------------------------------



 



          (j) “Severance Period” shall mean the period beginning on the date the
Executive’s employment with Employer terminates under circumstances described in
Section 3 and ending on the date 24 months thereafter.
          (k) “Welfare Plan” shall mean any plan or arrangement providing
health, prescription drug, vision, dental, disability, survivor income or life
insurance benefits that is currently or hereafter made available by Employer or
an Affiliate in which Executive is eligible to participate.
     2. Term. The term of this Agreement shall be the period beginning on the
date hereof and terminating on the date 24 months after the date of Executive’s
termination of employment (the “Term”).
     3. Termination of Employment. If a Change in Control occurs, Executive
shall be entitled to the benefits described in Section 4 if at any time during
the 24-month period following the Change in Control (i) the employment of
Executive with Employer is terminated by Employer for any reason other than Good
Cause, or (ii) Executive terminates his employment with Employer for Good
Reason.
     4. Benefits Upon Termination of Employment. Upon termination of Executive’s
employment with Employer under circumstances described in Section 3 above:
          (a) Employer shall pay Executive a lump sum payment equal to two times
the aggregate of (i) and (ii):
               (i) Executive’s Base Salary; and
               (ii) Executive’s Bonus.
Such lump sum payment shall be made as soon as practicable following Executive’s
termination of employment, but in no event later than 30 days following such
termination.
          (b) Executive shall be entitled to receive any and all benefits
accrued under any other Incentive Plans to the date of termination of
employment, the amount, entitlement to, form and time of payment of such
benefits to be determined by the terms of such Incentive Plans. For purposes of
calculating Executive’s benefits under the Incentive Plans, Executive’s
employment shall be deemed to have terminated by reason of retirement under
circumstances that have the most favorable result for Executive thereunder.
          (c) Executive’s benefits accrued or credited through the date of
termination of employment under the Newell Rubbermaid Supplemental Executive
Retirement Plan, or its successor (“SERP”) and the Newell Rubbermaid Inc. 2008
Deferred Compensation Plan, or its successor (the “2008 Deferred Compensation
Plan”) that are not vested as of the date of termination of employment shall be
fully vested and paid in accordance with the terms of the applicable plan
(subject to any forfeiture provisions applicable to the plans). Employer shall
also pay to the Executive, in a lump sum as soon as practicable following
Executive’s termination of employment, but in no event later than 30 days
following such termination, the sum of:

4



--------------------------------------------------------------------------------



 



               (i) the excess, if any, of (A) the actuarial equivalent of the
benefit under the SERP (utilizing actuarial assumptions no less favorable to the
Executive than the most favorable of those in effect under the SERP at any time
from the day immediately prior to the Change in Control) that the Executive
would receive if the Executive’s employment continued for the entire Severance
Period, assuming for this purpose that: (1) all accrued benefits are fully
vested, (2) the Executive’s age and years of service is increased by the number
of years that the Executive is deemed to be so employed, (3) for purposes of
determining the Executive’s compensation during each year of the Severance
Period, the base salary and bonus for each year shall be at the rate set forth
in Sections 1(b) and 1(c) (and shall exclude any of the severance benefits
provided under this Agreement), subject to any special adjustment provisions in
the applicable plan and (4) solely for purposes of calculating the benefit under
this Section 4(c)(i)(A), the benefit under the Newell Rubbermaid Pension Plan
and the 2008 Deferred Compensation Plan shall be calculated without regard to
the additional age and service credit provided under this Section 4(c)(i) or
Section 4(c)(ii), over (B) the actuarial equivalent of the Executive’s actual
benefit, if any, under the SERP as of the Executive’s date of termination, plus
               (ii) an amount equal to the sum of Employer matching or other
Company contributions (but not the Executive’s voluntary deferrals) under
Employer’s qualified defined contribution plans in which the Executive
participates and the 2008 Deferred Compensation Plan that the Executive would
receive if the Executive’s employment continued during the Severance Period,
assuming for this purpose that (A) the Executive’s benefits under such plans are
fully vested, (B) the Executive’s age and years of service is increased by the
number of years that the Executive is deemed to be so employed, (C) Employer’s
rate of matching or other contribution is equal to the greater of the rate in
effect on the date of the Change in Control, or if greater, the rate in effect
immediately prior to the Executive’s termination of employment, (D) for purposes
of determining the Executive’s compensation during each year of the Severance
Period, the base salary and bonus for each year shall be at the rate set forth
in Sections 1(b) and 1(c) (and shall exclude any of the severance benefits
provided under this Agreement), subject to any special adjustment provisions in
the applicable plan, and (E) to the extent that Employer matching or other
contributions are determined based on the contributions or deferrals of the
Executive, that the Executive’s contribution or deferral elections, as
appropriate, are those in effect immediately prior to the Executive’s
termination of employment, plus
               (iii) an amount equal to the Executive’s benefits accrued or
credited through the date of termination of employment under the Employer’s
qualified defined contribution plans that are not vested as of the date of
termination of employment.
          (d) If upon the date of termination of Executive’s employment,
Executive holds any awards with respect to securities of Employer, (i) all such
awards that are options shall immediately become exercisable upon such date and
shall be exercisable thereafter until the earlier of the third anniversary of
Executive’s termination of employment or the expiration of the term of the
options; (ii) all restrictions on any awards of restricted securities shall
terminate or lapse; and (iii) all performance goals applicable to any
performance-based awards shall be deemed satisfied at the highest level and paid
in accordance with the terms of the applicable award agreement.

5



--------------------------------------------------------------------------------



 



          (e) During the Severance Period, Executive and his spouse and eligible
dependents shall continue to be covered by all Welfare Plans in which he or his
spouse or eligible dependents were participating immediately prior to the date
of his termination of employment, as if he continued to be an active employee of
Employer, and Employer shall continue to pay the costs of such coverage under
such Welfare Plans on the same basis as is applicable to active employees
covered thereunder; provided that, if participation in any one or more of such
Welfare Plans is not possible under the terms thereof, Employer shall provide
substantially identical benefits. Such coverage shall cease if and when
Executive obtains employment with another employer during the Severance Period
and becomes eligible for coverage under any substantially similar plans provided
by his new employer. If Executive or his spouse or eligible dependents are
covered under any Welfare Plan that is a group health plan as defined in Title
I, Part 6 of the Employee Retirement Income Security Act of 1974 (“COBRA”)
pursuant to this subsection (e), Executive and his spouse and eligible
dependents shall be eligible for COBRA continuation coverage. Executive shall be
responsible for paying the full cost of such coverage. The 18-month (or
29-month, if the COBRA disability extension is applicable) COBRA period shall be
measured beginning on the day after the end of the Severance Period (or on such
earlier date that the continuation coverage provided under this subsection (e)
otherwise ceases to apply).
          (f) During the Severance Period, Employer shall reimburse Executive
for the expenses of an automobile in accordance with the arrangement, if any, in
effect at the time of the termination of Executive’s employment. Such
reimbursement shall cease if and when Executive obtains employment with another
employer during the Severance Period and receives such reimbursement from his
new employer.
          (g) Executive shall be entitled to payment for any accrued but unused
vacation in accordance with Employer’s policy in effect at Executive’s
termination of employment in a lump sum as soon as practicable following
Executive’s termination of employment, but in no event later than 30 days
following such termination. Executive shall not be entitled to receive any
payments or other compensation attributable to vacation he would have earned had
his employment continued during the Severance Period, and Executive waives any
right to receive such compensation.
          (h) Employer shall, at Employer’s expense, provide Executive with six
months of executive outplacement services with a professional outplacement firm
selected by Employer; provided that the outplacement services must be used by
the Executive by no later than the second calendar year following the calendar
year in which the termination of employment occurred.
          (i) Executive shall not be entitled to reimbursement for fringe
benefits during the Severance Period, such as dues and expenses related to club
memberships, automobile telephones, expenses for professional services and other
similar perquisites.
     5. Setoff. Employer’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which Employer or any of its affiliated companies may have against the
Executive or others. In no event shall the

6



--------------------------------------------------------------------------------



 



Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement and such amounts shall not be reduced whether or
not the Executive obtains other employment, except as expressly provided in
subsections 4(e) and 4(f).
     6. Death. If Executive dies during the Severance Period, all amounts
payable hereunder to Executive shall, to the extent not paid, be paid to his
surviving spouse or his designated beneficiary, or if none, then to his estate.
Executive’s surviving spouse and eligible dependents shall continue to be
covered under all applicable Welfare Plans during the remainder of the Severance
Period. On the death of the surviving spouse and eligible dependants, no further
Welfare Plan coverage shall be provided (other than any coverage required
pursuant to Title I, Part 6 of COBRA), and no further benefits shall be paid,
except for benefits accrued under any Incentive Plans and Retirement Plans to
the date of Executive’s termination of employment, to the extent such benefits
continue following Executive’s death pursuant to the term of such Plans.
     7. Excise Tax Gross-Up Payment.
          (a) In the event that it is determined that any payment to or for the
benefit of Executive under the terms of this Agreement, or under any other
agreement, plan or arrangement with Employer (a “Payment”), would be subject to
any excise tax imposed pursuant to Section 4999 of the Internal Revenue Code of
1986, as amended, or any comparable provision of state or local law (an “Excise
Tax”), Employer agrees that it shall pay to Executive, in addition to any other
payments required to be made pursuant to this Agreement, an additional cash
amount (a “Gross-Up Payment”) equal to the sum of (i) the amount of such Excise
Tax plus (ii) all Attributable Taxes and Penalties. For purposes of this
Agreement, “Attributable Taxes and Penalties” means all taxes, interest and
penalties, including, without limitation, any federal, state and local income
taxes and any Excise Taxes, which become payable by Executive as a result of the
receipt of the Gross-Up Payment or the assessment of any Excise Tax against
Executive. It is intended that under this provision Employer shall indemnify
Executive in such a manner that Executive shall not suffer any loss or expense
by reason of the assessment of any Excise Tax or the reimbursement of Executive
for payment of any such Excise Tax. Employer’s obligation to make Gross-Up
Payments under this Section 7 shall not be conditioned upon Executive’s
termination of employment.
          (b) In determining the amount of any Gross-Up Payment payable pursuant
to subsection (a) above, Executive shall be deemed to pay federal income taxes
at the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made, and state and local taxes at the
highest marginal rates of taxation for such year in the state and locality of
Executive’s residence. For such purposes, federal income taxes shall be
determined net of the maximum reduction in such federal income taxes that could
be obtained from the deduction of such state and local taxes.
          (c) Within 30 days after Executive provides written notice to Employer
that there has been a Payment, a nationally recognized accounting firm selected
by Employer (“Accounting Firm”) shall make a determination as to whether any
Excise Tax should be reported and paid by Executive, and if applicable, the
amount of such Excise Tax and the related Gross-Up Payment. Employer shall pay
the amount of such Gross-Up Payment to Executive, and

7



--------------------------------------------------------------------------------



 



Executive shall report and pay such Excise Tax as provided in Section 7(f).
Employer shall be responsible for all fees and expenses connected with the
determinations by the Accounting Firm. All determinations required to be made
under this Section 7, including whether and when a Gross-Up Payment is required
and the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the Accounting Firm.
          (d) In the event that Executive is at any time required to pay any
Excise Tax (or any related interest or penalties) in addition to any amount
determined pursuant to subsection (c), Employer shall pay Executive a Gross-Up
Payment determined with respect to such additional Excise Tax (and any such
additional interest and penalties) pursuant to the same notice and calculation
procedures outlined in subsection (c). In the event that Executive receives any
refund of any Excise Tax with respect to which Executive has previously received
a Gross-Up Payment hereunder, Executive shall promptly pay to Employer the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto).
          (e) Executive agrees to notify Employer in the event of any audit or
other proceeding by the IRS or any taxing authority in which the IRS or other
taxing authority asserts that any Excise Tax should be assessed against
Executive and to cooperate with Employer in contesting any such proposed
assessment with respect to such Excise Tax (a “Proposed Assessment”). Executive
agrees not to settle any Proposed Assessment without the consent of Employer. If
Employer does not settle the Proposed Assessment, or does not consent to allow
Executive to settle the Proposed Assessment, within 30 days following such
demand therefor, Employer shall indemnify and hold harmless Executive (i) with
respect to any additional interest and/or penalties that Executive is required
to pay by reason of the delay in finally resolving Executive’s tax liability,
(ii) with respect to any taxes, interest and penalties that Executive is
required to pay by reason of any indemnification payment under this subsection
(e), and (iii) all costs and expenses incurred by Executive in connection with
such audit or proceeding.
          (f) Any Gross-Up Payment shall be paid by Employer within 30 calendar
days of receipt of the Accounting Firm’s determination as described in this
Section 7, or such later date as provided in Section 14, provided that Executive
submits written notice of a Payment no later than 75 calendar days prior to the
end of the calendar year next following the calendar year in which the Excise
Tax on a Payment is remitted to the Internal Revenue Service or any other
applicable taxing authority, so that Employer can make the payment within the
time period required by Section 409A of the Code. The Gross-Up Payment, if any,
shall be paid to the Executive; provided that Employer, in its sole discretion,
may withhold and pay over to the Internal Revenue Service or any other
applicable taxing authority, for the benefit of the Executive, all or any
portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding. Any reimbursement or payment by Employer of expenses incurred by
the Executive in connection with a tax audit or litigation relating to the
Excise Tax, as provided for in this Section 7, shall be paid within 30 calendar
days of written request by the Executive, or such later date as provided in
Section 14, provided that Executive submits the written request no later than 75
calendar days prior to the end of the calendar year following the calendar year
in which the Excise Taxes that are subject to the audit or litigation are
remitted to the Internal Revenue Service or any other applicable taxing
authority, or where as a result of the audit or litigation, no Excise Taxes are
remitted, the end of the calendar year next following the calendar year in which
the audit is completed or there is a final and nonappealable settlement or other

8



--------------------------------------------------------------------------------



 



resolution of the litigation, so that Employer can make the payment within the
time period required by Section 409A of the Code.
     8. Restrictive Covenants. During the Term of this Agreement, Executive
shall not be associated, directly or indirectly, as an employee, proprietor,
stockholder, partner, agent, representative, officer, or otherwise, with the
operation of any business that is competitive with any line of business of
Employer or any Affiliate for which Executive has provided substantial services
without the prior written consent of Employer, which shall not unreasonably be
withheld, except that Executive’s ownership (or that of his wife and children)
of publicly-traded securities of any such business having a cost of not more
than $250,000 shall not be considered a violation of this Section. For purposes
of the preceding sentence, Executive shall be considered as the “stockholder” of
any equity securities owned by his spouse and all relatives and children
residing in Executive’s principal residence.
     9. No Solicitation of Representatives and Employees. Executive agrees that
he shall not, during the Term of this Agreement, directly or indirectly, in his
individual capacity or otherwise, induce, cause, persuade, or attempt to do any
of the foregoing in order to cause, any representative, agent or employee of
Employer or any Affiliate to terminate such person’s employment relationship
with Employer or any Affiliate, or to violate the terms of any agreement between
said representative, agent or employee and Employer or any Affiliate.
     10. Confidentiality. Executive acknowledges that preservation of a
continuing business relationship between Employer or its Affiliates and their
respective customers, representatives, and employees is of critical importance
to the continued business success of Employer and that it is the active policy
of Employer and its Affiliates to guard as confidential the identity of its
customers, trade secrets, pricing policies, business affairs, representatives
and employees. In view of the foregoing, Executive agrees that he shall not,
during the Term of this Agreement and thereafter, without the prior written
consent of Employer (which consent shall not be withheld unreasonably), disclose
to any person or entity any information concerning the business of, or any
customer, representative, agent or employee of, Employer or its Affiliates which
was obtained by Executive in the course of his employment by Employer. This
section shall not be applicable if and to the extent Executive is required to
testify in a legislative, judicial or regulatory proceeding pursuant to an order
of Congress, any state or local legislature, a judge, or an administrative law
judge.
     11. Executive Assignment. No interest of Executive or his spouse or any
other beneficiary under this Agreement, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, Executive or his spouse or other
beneficiary, by operation of law or otherwise, other than pursuant to the terms
of a qualified domestic relations order to which Executive is a party.

9



--------------------------------------------------------------------------------



 



     12. Funding.
          (a) Prior to a Change in Control, all rights of Executive and his
spouse or other beneficiary under this Agreement shall at all times be entirely
unfunded and no provision shall at any time be made with respect to segregating
any assets of Employer for payment of any amounts due hereunder. Neither
Executive nor his spouse or other beneficiary shall have any interest in or
rights against any specific assets of Employer, and Executive and his spouse or
other beneficiary shall have only the rights of a general unsecured creditor of
Employer.
          (b) No later than five days following a Change in Control, Employer
shall establish an irrevocable grantor trust, substantially in the form of the
model trust agreement set forth in Internal Revenue Service Revenue Procedure
96-24, or any subsequent Revenue Procedure, and shall make a contribution to the
trust in an amount equal to the cash payments that would be made to Executive
pursuant to Sections 4 and 7 upon a termination of his employment under
circumstances described in Section 3, such amount to be determined as if
Executive’s termination of employment occurred on the date of the Change in
Control. At six-month intervals commencing from the date of the Change in
Control, Employer shall recalculate the amount necessary to fully fund the
above-described benefits and, if the amount exceeds the fair market value of the
assets then held in the trust, Employer shall promptly deposit an amount equal
to such excess. Employer shall not terminate the trust until the Term of the
Agreement has ended and all cash payments described in Section 4 to which
Executive is entitled have been made to Executive. Employer shall provide
Executive with written confirmation of the establishment of the trust and the
deposit of the required amount on his behalf, including a written accounting of
the calculation of such amounts. Employer’s failure to establish a trust and
provide such written notice shall constitute a material breach of this
Agreement. Notwithstanding the foregoing, this Section 12(b) shall be construed
and applied in a manner so as to avoid the application of Section 409A(b)(3) of
the Code.
     13. Legal Expenses. Employer shall pay as incurred (within 10 calendar days
following Employer’s receipt of an invoice from the Executive) Executive’s
out-of-pocket expenses, including attorney’s fees, incurred by Executive at any
time from the date of this Agreement through the Executive’s remaining lifetime
or, if longer, through the 20th anniversary of the date of the Change of
Control, in connection with any action taken to enforce this Agreement or
construe or determine the validity of this Agreement or otherwise in connection
herewith, including any claim or legal action or proceeding, whether brought by
Executive or Employer or another party, and whether or not Executive is
successful with respect to such action taken; provided, that the Executive shall
have submitted an invoice for such fees and expenses at least 15 calendar days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred. The amount of such legal fees and expenses
that Employer is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that Employer is obligated to pay in any other
calendar year, and the Executive’s right to have Employer pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.
Employer’s obligation to pay Executive’s eligible legal fees and expenses under
this Section 13 shall not be conditioned upon Executive’s termination of
employment.

10



--------------------------------------------------------------------------------



 



     14. Section 409A.
          (a) The amounts payable pursuant to Section 4 above are intended to be
separate payments that are exempt from Section 409A of the Code by reason of the
“short-term deferral” exception or the separation pay exceptions set forth in
Section 1.409A-1(b)(9)(iii) or Section 1.409A-1(b)(9)(v) of the Treasury
Regulations. To the extent that an amount payable under Section 4 does not
comply with any of these exceptions, then they shall be subject to the following
rules:
               (i) Notwithstanding anything contained in this Agreement to the
contrary, if the Executive is a “specified employee,” as determined under
Employer’s policy for determining specified employees on the date of his
termination of employment, then to the extent required in order to comply with
Section 409A of the Code, all payments, benefits or reimbursements paid or
provided under this Agreement that constitute a “deferral of compensation”
within the meaning of Section 409A of the Code, that are provided as a result of
a “separation from service” within the meaning of Section 409A and that would
otherwise be paid or provided during the first six months following the date of
such termination of employment shall be accumulated through and paid or provided
(together with interest at the applicable federal rate under
Section 7872(f)(2)(A) of the Code in effect on the date of termination of
employment) within 30 days after the first business day following the six month
anniversary of such termination of employment (or, if the Executive dies during
such six-month period, within 30 days after the Executive’s death).
               (ii) The benefits described in paragraphs (e), (f) and (h) of
this Section 4 that are taxable benefits (and that are not disability pay or
death benefit plans within the meaning of Section 409A of the Code) are intended
to comply, to the maximum extent possible, with the exception to Section 409A of
the Code set forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To
the extent that any of those benefits either do not qualify for that exception,
or are provided beyond the applicable time periods set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then they shall be
subject to the following additional rules: (1) any reimbursement of eligible
expenses shall be paid within 60 calendar days following Executive’s written
request for reimbursement, or such later date set forth in Section 14(a)(i);
provided that the Executive provides written notice no later than 75 calendar
days prior to the last day of the calendar year following the calendar year in
which the expense was incurred so that Employer can make the reimbursement
within the time periods required by Section 409A of the Code; (2) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during any
calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefits to be provided, during any other calendar
year; and (3) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.
          (b) For purposes of this Agreement, the phrase “termination of
employment” or words or phrases of similar import shall mean a “separation from
service” with the Employer within the meaning of Section 409A of the Code. In
this regard, Employer and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that (i) any termination of employment under this Agreement constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
(ii) the date on

11



--------------------------------------------------------------------------------



 



which such separation from service takes place shall be the date of the
termination of employment for purposes of this Agreement.
          (c) It is intended that the payments and benefits provided under this
Agreement shall either be exempt from the application of, or comply with, the
requirements of Section 409A of the Code. This Agreement shall be construed,
administered, and governed in a manner that effects such intent, and the
Employer shall not take any action that would be inconsistent with such intent.
Without limiting the foregoing, the payments and benefits provided under this
Agreement may not be deferred, accelerated, extended, paid out or modified in a
manner that would result in the imposition of an additional tax under
Section 409A of the Code upon Executive. Although the Employer shall use its
best efforts to avoid the imposition of taxation, interest and penalties under
Section 409A of the Code, the tax treatment of the benefits provided under this
Agreement is not warranted or guaranteed. Neither the Employer, its Affiliates
nor their respective directors, officers, employees or advisers shall be held
liable for any taxes, interest, penalties or other monetary amounts owed by the
Executive or other taxpayer as a result of the Agreement.
     15. Waiver. No waiver by any party at any time of any breach by any other
party of, or compliance with, any condition or provision of this Agreement to be
performed by any other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.
     16. Applicable Law. This Agreement shall be construed and interpreted
pursuant to the laws of Delaware.
     17. Entire Agreement. This Agreement contains the entire Agreement between
Employer and Executive and supersedes any and all previous agreements, written
or oral, between the parties relating to severance benefits in the event of a
Change in Control, including any previous Employment Security Agreement between
Executive and Employer. No amendment or modification of the terms of this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by Employer and Executive.
     18. No Employment Contract. Nothing contained in this Agreement shall be
construed to be an employment contract between Executive and Employer. Executive
is employed at will and Employer may terminate his employment at any time, with
or without cause.
     19. Severability. In the event any provision of this Agreement is held
illegal or invalid, the remaining provisions of this Agreement shall not be
affected thereby.
     20. Employment with an Affiliate. If Executive is employed by Employer and
an Affiliate, or solely by an Affiliate, on the date of termination of
employment of Executive under circumstances described in Section 3, then
(a) employment or termination of employment as used in this Agreement shall mean
employment or termination of employment of Executive with Employer and such
Affiliate, or with such Affiliate, as applicable, and related references to
Employer shall also include Affiliate, as applicable, and (b) the obligations of
Employer hereunder shall be satisfied by Employer and/or such Affiliate as
Employer, in its discretion,

12



--------------------------------------------------------------------------------



 



shall determine; provided that Employer shall remain liable for such obligations
to the extent not satisfied by such Affiliate.
     21. Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, representatives and
successors. Any reference in this Agreement to Employer shall be deemed a
reference to any successor (whether direct or indirect, by purchase of stock or
assets, merger or consolidation or otherwise) to all or substantially all of the
business and/or assets of Employer; provided that Executive’s employment by a
successor Employer shall not be deemed a termination of Executive’s employment
with Employer (unless otherwise required in order to comply with the definition
of “separation from service” under Section 409A of the Code).
     22. Non-exclusivity. Except with respect to agreements regarding severance
payments described in Section 16, the provisions of this Agreement shall not
reduce any amounts otherwise payable, or in any way diminish Executive’s
existing rights, or rights which would accrue solely as a result of the passage
of time, under any other employment agreement or other contract, plan or
arrangement with Employer or an Affiliate.
     23. Notice. Notices required under this Agreement shall be in writing and
sent by registered mail, return receipt requested, to the following addresses or
to such other address as the party being notified may have previously furnished
to the others by written notice.

             
 
  If to Employer:   Newell Rubbermaid Inc.
10B Glenlake Parkway, Suite 600
Atlanta, Georgia 30328
Attention: General Counsel    
 
           
 
  If to Executive:        
 
           
 
           
 
           
 
           
 
           
 
           
 
           

     24. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original.
     IN WITNESS WHEREOF, the parties have executed this Employment Security
Agreement as of the day and year written above.

            NEWELL RUBBERMAID INC.
      By:         Title:                     EXECUTIVE             

13